Citation Nr: 1829691	
Decision Date: 07/03/18    Archive Date: 07/24/18

DOCKET NO.  18-12 015	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the August 7, 2015 Board of Veterans Appeals (Board) decision that dismissed the claim for entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD). 
REPRESENTATION

Moving party represented by:  Alan Watt, Agent
ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION
The Veteran, who is the Moving Party, served on active duty from November 1960 to September 1980.  
This matter comes before the Board of Veterans' Appeals (Board) as a result of a June 2015 motion for revision or reversal based on CUE in an August 2015 Board decision.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900 (c) (2017). 38 U.S.C. §7107 (a)(2) (2012).
 FINDINGS OF FACT
1.  An August 7, 2015 Board decision dismissed the claim for an initial rating higher than 30 percent for PTSD.  
2. The Moving Party did not appeal this decision and it is final. 
3.  The Moving Party has advanced no specific claim of CUE in the August 2015 Board decision. 
 CONCLUSION OF LAW
The motion to revise or reverse the August 7, 2015 Board decision is dismissed with no prejudice to refiling.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Board has original jurisdiction over claims of CUE with respect to Board decisions.  38 C.F.R. § 20.1400 (2017).
In a decision dated August 7, 2015, the Board dismissed the Moving Party's claim for an initial rating higher than 30 percent for his service-connected PTSD.  That decision is final.  See 38 U.S.C. § 7104 (2012).
In June 2016, the Moving Party filed a motion for revision or reversal on the basis of CUE in the August 7, 2015 Board decision.  
Under 38 U.S.C. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.
The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts as they were known at the time were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C. § 7111 (2012); 38 C.F.R. § 20.1403 (2017).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the appellant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).
A motion to revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 CFR § 20.1404.
In the Board's August 7, 2015 decision, the Board dismissed the Moving Party's claim for an increased initial rating for PTSD based on his July 2015 written statement, communicating his intent to withdraw that appeal.  However, in the June 2016 motion, the Moving Party requested revision and reconsideration of the Board's decision stating that he mistakenly withdrew his previous appeal.  See  CUE Related.  He indicated further that he did not know the effect of withdrawing his appeal and was not in his right mind when doing so.  See July 2016 Correspondence.  Additionally, at a hearing held before the Board to address a separate issue that is also on appeal (i.e., entitlement to an earlier effective date for the award of a 70 percent rating for PTSD), the Moving Party asserted that VA was culpable for the failure to explain the repercussions of withdrawing the appeal and there was a duty to assist error.  See January 2018 Hearing Transcript. 
In spite of the arguments above, the Board finds that the Moving Party has not made any specific allegations that either the correct facts were not before the Board at the time of the August 2015 decision, or that the law, at that time, was misapplied.  As indicated above, an allegation that VA failed to fulfill its duty to assist the Moving Party does not constitute a CUE claim.  See 38 C.F.R. § 20.1403(e).  The Board again emphasizes that a CUE claim must involve a contention, that based on a particular error in application of law or fact, an error undebatably occurred.  Accordingly, the Board finds that the Moving Party's motion to revise the Board's August 2016 decision lacks the required specificity under 38 CFR § 20.1404 and must be dismissed. 
ORDER
The motion for reversal or revision of the August 2015 Board decision on the basis of CUE is dismissed without prejudice.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



